Merrick, 0. J.,
dissenting. The main question presented in this case, is whether, under the circumstances,.an actual tender of the slave, and demand of a rescission of the sale previous to the institution of this action of redhibition, were necessary to the maintenance of the action.
In my opinion, the present case does not come within the general rule.
The proof shows that the defendant is a practicing physician ; that he carried the slave in a carriage to the house of the plaintiff, six miles from Amite City, in the parish of St. Helena, at the time he negotiated the trade, and returned with her the same day ; that he represented her a strong, healthy, field hand, capable of doing as much work as a negro man belonging to plaintiff, named George ; that he desired that the bargain should not be spoken of. That within three or four days after the delivery of the slave and completion of the contract, it was discovered that the woman was afflicted with some disease, and a physician was called to treat her complaint; the disease proved to be what the physician calls procedentia uteri, and is of a character to render the slave utterly valueless. The sale was made the 25th of March, 1858, and the defendant left the parish and State in May or the first of June following. The suit was commenced by attachment the 18th day of September. It appears that defendant had an agent at Amite City, for some collections; but there was no publication of the agency, and it is not shown, nor pretended, that the agent had any authority to rescind the sale or receive the negro, nor that plaintiff had any knowledge of the agency, although it was supposed to have been notorious in Amite City, which, a witness thinks, is the place of plaintiff’s post-office.
It is not shown that plaintiff knew the slave was utterly worthless when defendant left the State.
An exception was taken to the petition, that it did not allege the slave to be afflicted with any disease known to the laws of Louisiana.
It was not objected, that a previous tender had not boon made.
The petition was amended to cure the defect, and thereupon a general denial was filed as an answer.
The testimony was received without objection, and the case must be disposed of upon the evidence, under the uniform decisions of this court.
If there wore any law requiring the vendee to tender the slave, and demand a rescission, as soon as he had fully ascertained that the slave was affected with a redhibitory disease, I should be of the opinion that the defendant was exempt from its operation in this instance; because it does not appear, that ho had fully ascertained the character of the disease before the suit was brought, and the law gave him the right to elect whether he would sue for a reduction of the price, or bring a simple action of redhibition. C. C. 2519, 2522.
*404If the demand for rescission be an amicable demand, as assumed in the opinion of the majority of the court, then no amicable demand was needed in this case, because the defendant was an absentee, and in such cases it is lawful to attach when you can find property. Millaudon v. Beazley, 2 An. 916.
But I maintain, that the tender and demand of a rescission are something more; they are, in the nature of a putting in mora, and although not within the provisions of Article 190ñ of the Oivil Code, have been adopted by our courts as within its spirit.
Now, the right to put the opposite party in default, or to make an amicable demand, exists as long as the action exists, which they perfect. In the case of Hall v. Lorente it was held, that a condition might be performed and a party put in default sixteen years after the party had acquired the right to demand a performance. See 3 An. 2'75.
The lawgiver has declared, that the vendee shall have the right to bring his action of redhibition at any time within one year after the sale, and in some cases, within one year after he has discovered the vice. C. 0. 2512, 2524. Now, when the lawgiver has conceded the action, he has conceded the right to make all demands and tenders necessary to make the action available. Q.ui concedit aliquid, concedit omne sine quo, concessio est irrita.
The lawgiver has not said that the vendee shall have an action if he makes a tender and demand as soon as he discovers the vice which gives rise to his action; but has declared that he may bring his action at any time 'within the year. The courts cannot distinguish where the lawgiver has not distinguished. Where, then, is the text of law, or the well considered authority, which adds this new condition to this otherwise clear principle of law ? I am aware of none. That the lawgiver never intended such a condition, is evident, I think, from the two Articles already cited.
One provides that, where the seller, not being domiciled in the State, absents himself before the expiration of the year following the sale, the prescription remains suspended during his absence. Now, the cause of action is declared to exist without any putting in morn previous to his departure.
The other Article declares, that if the seller knew the vice, the action of redhi-bition may be commenced at any time, provided a year has not elapsed since the discovery of the vice. 0. 0. 2524. Here again, the action continues a year after the vice has been discovered, and the lawgiver has annexed no proviso that the vendee shall make a demand and tender the first opportunity, or within a reasonable time. He has the entire year after the discovery, to make the demand and bring his suit.
So of the case before us. The plaintiff had the entire year in which to make the tender, and demand the rescission. The defendant could not deprive him of that right by absenting himself from the State. If the tender and demand became impossible by the act of the defendant, his act cannot be permitted to prejudice the plaintiff’s right.
In the case of Smith v. Taylor, 10 Rob. 133, it wa,s held that the vendee could not be deprived of any part of the year, even by a casualty, and that although he had had eleven months and twenty-nine days in which he might have brought his action, he was entitled to the last day of the twelfth month, and as it was not possible, owing to the absence of the clerk, to file his suit that day, his right should be suspended until the impediment was removed. The court said “ The plaintiff had until the last day of the year to commence proceedings, and was not obliged to procure process of citation before.”
*405So in the case of Dixon v. Chadwick, 11 An., tlie plaintiff had at first sufficient time to have tendered the slaves to the defendant; but as they died before the expiration of the year, their delivery became impossible before plaintiff’s right had become barred by prescription.
The proof of the contract of sale by parol did not vary the rights of tlie parties in that case. The question which we now have under consideration was discussed, and the opinion of the majority of the court received my unhesitating concurrence on this question alone, and met with Mr. Justice Spofford’s dissent. What other considerations may have operated upon the minds of other judges, I do .not pretend to know. I know no provision of law requiring' a tender after suit brought. The decree could produce the effect intended by the tender.
I am of the opinion that the defendant, in this case, must have known of tlie redhibitory defect, and I can see no reason why he should be permitted to defraud tlie plaintiff out of the price of the slave. The District Judge, who saw and heard the witnesses testify, has found for the plaintiff, and 1 do not think his judgment ought to be disturbed.